     Case: 1:20-cv-00845-SJD Doc #: 1 Filed: 10/29/20 Page: 1 of 19 PAGEID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                   CINCINNATI DIVISION

 LINDSAY ANDERSON AND                             :     CASE NO. ___________________
 HEATHER ANDERSON,
 c/o Gottesman & Associates                       :
 404 E. 12th Street, First Floor
 Cincinnati, OH 45202                             :

              Plaintiffs,                         :

                     vs.                          :

 FISCHER SINGLE FAMILY HOMES                      :     COMPLAINT FOR EQUITABLE
 IV, LLC,                                               RESCISSION AND MONETARY
 3940 Olympic Boulevard, Suite 100,               :     RELIEF WITH JURY DEMAND
 Erlanger, KY 41018
 c/o KMK Service Corporation                      :
 statutory agent
 1400 Provident Tower                             :
 One East Fourth Street
 Cincinnati, OH 45202,                            :

              Defendant.                          :

                       ___________________________________________

                                        INTRODUCTION

       1.      Lindsay and Heather Anderson had a dream of building their own home. They

chose Fischer Single Family Homes IV, LLC (hereinafter “Fischer Homes”) because of promises

that the newly constructed home would be built to their satisfaction and that any construction issues

would be addressed by Fischer Homes. On August 27, 2019, the superintendent of Fischer Homes,

Gregory Benoit, told Lindsay and Heather, “We won’t lie and we won’t cover anything up. If

something is incorrect we will fix the mistake. It is all a process and we will make sure we deliver

you the quality home you are expecting.”
     Case: 1:20-cv-00845-SJD Doc #: 1 Filed: 10/29/20 Page: 2 of 19 PAGEID #: 2




         2.    These statements, and many others, were false and fraudulent and designed to

induce Lindsay and Heather to proceed with closing on a defective, poorly constructed home. For

more than a year, Lindsay Anderson and Heather Anderson have had to cope with continued false

representations regarding repairs that they were told had been done prior to closing, but which had

not been done. Lindsay and Heather are continuing to discover the scope of these lies and

fraudulent representations after hiring their own water, roofing, mold, and general home inspection

teams.

         3.    Because of the continued lies and misrepresentations, Lindsay and Heather

Anderson believe only this Court can provide them with relief. Lindsay and Heather Anderson are

entitled to equitable rescission of the purchase agreement with Fischer Homes and monetary relief.

Moreover, because the defendant acted maliciously and with fraudulent intent, and because of the

extensive and repeated misconduct, punitive damages are respectfully requested and are wholly

appropriate in this case.

                                        JURISDICTION

         4.    Jurisdiction over Plaintiffs’ claims for equitable and monetary relief is proper in

this Court pursuant to 28 U.S.C. § 1332(a)(1).

         5.    There is complete diversity of the parties and the matter in controversy is a

fraudulently sold and defective home that was purchased for $363,310.00.

         6.    Venue is proper in this district and division pursuant to S.D. Ohio Local Rule

82.1, as the various acts which form the basis of this complaint occurred within the Western

Division at Cincinnati of the United States District Court for the Southern District of Ohio.




                                                 2
     Case: 1:20-cv-00845-SJD Doc #: 1 Filed: 10/29/20 Page: 3 of 19 PAGEID #: 3




                                            PARTIES

       7.      Lindsay and Heather Anderson are individuals and reside at 7168 Canterwood

Court in Maineville, which is located in Warren County, Ohio.

       8.      Defendant Fischer Single Family Homes IV, LLC (“Fischer Homes”), is a

Kentucky Limited Liability Company with a principal office located at 3940 Olympic Blvd, Suite

400, Erlanger, Kentucky, 41018.

                                   STATEMENT OF FACTS

       9.      Lindsay and Heather Anderson entered into a purchase agreement (hereinafter “the

Agreement”) with Fischer Homes on March 25, 2019. The Agreement is attached as exhibit A.

Pursuant to the terms of the Agreement, Fischer Homes agreed to construct the residence located

at 7168 Canterwood Court, Maineville, Ohio, 45039, in exchange for a purchase price of

$355,725.00. After final design selections were made, the final price of the residence was

$363,310.00.

       10.     Prior to closing on the home, Lindsay and Heather would from time to time visit

the home site and inspect the progress of the construction.

       11.     On August 27, 2019, Lindsay Anderson expressed concerns to Gregory Benoit, a

superintendent with Fischer Homes, about water dripping into the garage from the second floor.

       12.     In reply, on the same date and on behalf of Fischer Homes, Gregory Benoit stated,

“Lindsay, we won’t lie and we won’t cover anything up. If something is incorrect we will fix the

mistake. It is all a process and we will make sure we deliver you the quality home you are

expecting.”




                                                3
     Case: 1:20-cv-00845-SJD Doc #: 1 Filed: 10/29/20 Page: 4 of 19 PAGEID #: 4




        13.    American Verified Home Inspections (“AVHI”) conducted a home inspection on

October 12, 2019. The AVHI home inspection report (“AVHI Report”) is attached to this

complaint as exhibit B.

        14.    The AVHI Report identified five different classifications in the report: acceptable

(item is functional with no obvious sign of defect), not present (item not present or not found), not

inspected (item was unable to be inspected for safety reasons or due to lack of power, inaccessible,

or disconnected at time of inspection), marginal (item is not fully functional and requires repair or

servicing), and defective (item needs immediate repair or replacement – it is unable to perform its

intended function).

        15.    The AVHI Report identified sixteen marginal items within the newly constructed

home.

        16.    The AVHI Report identified six defective items within the newly constructed home.

        17.    Among the defective conditions noted in the AVHI Report were 1-inch gaps where

the wood eaves and rake boards meet the shingles above the roof line, cracked eaves, damaged

shingles, damaged flashing, damaged ridge vents, ridge vents missing end caps, a loose tub spout

in a bathroom surround that could be pulled out, and a window in the kitchen that could not lock

in place properly.

        18.    The Andersons brought these marginal and defective items to the attention of

Gregory Benoit, including additional items needing repair, prior to closing during their Home

Orientation Walkthrough on October 14th, 2019.

        19.    The Fischer Homes “Home Orientation” form dated October 14, 2019, contained

false representations because several of the items marked with a check, which indicated the item

had been completed, were in fact not completed - #3, #4, #34, #37.




                                                 4
    Case: 1:20-cv-00845-SJD Doc #: 1 Filed: 10/29/20 Page: 5 of 19 PAGEID #: 5




       20.    On October 21, 2019 Fischer Homes representatives including Greg Benoit, Brad

Callahan, and Brian Johnson met with the Andersons to discuss items needing repair, which

included the master shower with damaged or unlevel tile and varying caulk and grout color or

width to which an additional item list was created to coincide with the initial AVHI Report and

Home Orientation Report of items needing repair prior to closing.

       21.    On October 25, 2019, Gregory Benoit sent an email to the Andersons advising

several items were complete, stating, “Master Shower tile is complete and McSwain was working

on getting the caulking completed yesterday and of day. The drywall has been repaired around the

shower and we will be painting today,” and “[a]ll roof repairs have been made and you should

have the pictures from Oxana of the replaced ridge vent and end caps. The other roof repairs can

be observed from the ground.”

       22.    These statements were false, and Gregory Benoit knew they were false.

       23.    Lindsay and Heather justifiably relied on these false representations that repairs had

been made including others and closed on their new home on October 30, 2019.

       24.    After closing on their newly constructed home and taking possession of the

residence, the Andersons discovered a number of material defects in the residence, including but

not limited to: ongoing water leaks in the basement near the electrical box, sump pump, and

recreation room; improper grading and drainage; defective brick construction; countertops that

were not caulked properly; rattling vents; masonry cracks; faulty and improper electrical wiring

improper installation of windows throughout home; cabinetry installed improperly; improper

installation of basement insulation; leaking garage as well as numerous other marginal and

defective items throughout the home. Pictures of some of the material, defective conditions are

attached.




                                                5
Case: 1:20-cv-00845-SJD Doc #: 1 Filed: 10/29/20 Page: 6 of 19 PAGEID #: 6




                                    6
Case: 1:20-cv-00845-SJD Doc #: 1 Filed: 10/29/20 Page: 7 of 19 PAGEID #: 7




                                    7
     Case: 1:20-cv-00845-SJD Doc #: 1 Filed: 10/29/20 Page: 8 of 19 PAGEID #: 8




       25.      The Plaintiffs brought these issues to the attention of the Defendant and requested

that all repairs be made or that the defective items be replaced.

       26.      The Defendant came out to the home several times and claimed to make repairs,

but they did not do what they said they would do because the water leaks and material defects

continued.

       27.      Because of the false representations and fraudulent statements by representatives

of Fischer Homes, the Plaintiffs hired inspectors to evaluate the condition of their home.

       28.      Because of the continued water leaks in their home and garage, the Plaintiffs hired

JW Property Inspection, LLP, to inspect the source of water leaks into the garage.

       29.      An inspector from JW Property Inspection, LLP, inspected the Plaintiffs’ home on

July 14, 2020. A copy of the report of JW Property Inspection, LLP, (“JWP Report”) is attached

as exhibit C.

       30.      The JWP Report concluded that water was coming into the garage through the roof

and siding because it appeared that flashing was omitted.

       31.      The JWP Report recommended that a qualified contractor remove the vinyl siding

and install flashing and potentially counterflashing and then water test the area.


                                                 8
     Case: 1:20-cv-00845-SJD Doc #: 1 Filed: 10/29/20 Page: 9 of 19 PAGEID #: 9




       32.     These material defects were concealed from the Plaintiffs by the Defendant.

       33.     On July 22, 2020, the Plaintiffs hired Brandstetter’s Kanga Roof (“Kanga Roof

Report”) to conduct a roof inspection because of continued water leaks at their home. A copy of

the report is attached as exhibit D.

       34.     The inspection revealed that the roof repairs Gregory Benoit claimed were fixed on

October 25, 2019 were not fixed, because missing flashing, damaged shingles, damaged ridge

vents, and exposed exterior penetrations needing sealed were found. Several defective conditions

found on July 22, 2020 in the Kanga Roof Report match the defective conditions found on October

12, 2019 in the AVHI Report.

       35.     The estimate to repair the damaged and defective roof system was estimated at

$3178.00. A copy of the repair estimate is attached as exhibit E.

       36.     Because of the continued water leaks into the home and related air quality health

concerns, Lindsay and Heather became concerned about the growth of mold inside their new home.

       37.     On August 4, 2020, Mold Inspection & Testing (“MI&T”) conducted an inspection

of the Plaintiffs’ home. A copy of the MI&T Report is attached as exhibit F.

       38.     The MI&T Report recommended addressing the moisture penetration in the garage

and sealing several access points around the exterior of the house in the siding, brick and roof.

Some of the problem areas match the defective conditions identified in the AVHI Report prior to

closing, which means that the representatives of Defendant Fischer Homes lied when they told the

Plaintiffs that these problem areas were repaired or replaced.

       39.     On August 24th, 2020, Horizon Point Inspections (“Horizon Point Report”)

conducted a home inspection of the Plaintiffs’ home.

       40.     A copy of the Horizon Point report is attached as exhibit G.




                                                 9
   Case: 1:20-cv-00845-SJD Doc #: 1 Filed: 10/29/20 Page: 10 of 19 PAGEID #: 10




       41.     Of the fourteen observations found, nine were identified as “prioritized

observations.” Prioritized observations are defined as a functional component that is not operating

as intended or is defective. Items that inevitably lead to, or directly cause (if not attended to in a

timely manner) adverse impact on the value of the home, or unreasonable risk (unsafe) to people

or property. These concerns require further evaluation or may be more complicated to remedy.

       42.     The Horizon Point Report revealed that multiple defective roof conditions, which

Gregory Benoit claimed were fixed on October 25, 2019, remained defective and unfixed. The

roof still had missing flashing, damaged ridge vents, and exposed areas that needed to be sealed.

Some of the defective conditions identified in the Horizon Point Report match the defective

conditions identified in the 2019 AVHI Report.

       43.     In light of the false representations and fraudulent conduct of items needing repair

prior to closing and continued material defects from construction by the Defendant, Lindsay and

Heather Anderson had no choice but to bring this action because they could not trust that the

Defendant would or could make proper repairs.

       44.     On October 19, 2020, continued active leaks were discovered in locations that have

previously been identified by the AVHI report and reported to Fischer Homes before closing, were

identified by Fischer Homes as being repaired, but are not repaired as evidenced by the attached

photographs:




                                                 10
Case: 1:20-cv-00845-SJD Doc #: 1 Filed: 10/29/20 Page: 11 of 19 PAGEID #: 11




                                     11
Case: 1:20-cv-00845-SJD Doc #: 1 Filed: 10/29/20 Page: 12 of 19 PAGEID #: 12




                                     12
Case: 1:20-cv-00845-SJD Doc #: 1 Filed: 10/29/20 Page: 13 of 19 PAGEID #: 13




                                     13
   Case: 1:20-cv-00845-SJD Doc #: 1 Filed: 10/29/20 Page: 14 of 19 PAGEID #: 14




                                      CAUSES OF ACTION

                                           First Claim:
                                   Negligent Misrepresentation

       45.       The plaintiffs incorporate by reference the all of the preceding paragraphs.

       46.       The Defendant had a duty of reasonable care in the giving of information to Lindsay

and Heather Anderson.

       47.       The Defendant made representations to the Plaintiffs that all documented repairs

were completed prior to closing, and regarding quality of construction, the habitability of the home,

and that the home was free of defects.

       48.       The Defendant had an interest in making these representations to the Plaintiffs.

       49.       The Defendant’s representations to the Plaintiffs were false.

       50.       Lindsay and Heather Anderson reasonably relied upon the false representations of

the Defendant.

       51.       The Defendant made the false representations to the Plaintiffs to induce them into

going forward with the purchase and closing on the residence at 7168 Canterwood Court.


                                                  14
   Case: 1:20-cv-00845-SJD Doc #: 1 Filed: 10/29/20 Page: 15 of 19 PAGEID #: 15




       52.     The Defendant failed to exercise reasonable care in maintaining and

communicating information regarding the condition of the residence to the Plaintiffs.

       53.     As a direct and proximate result of the negligent misrepresentations of the

Defendant, the Plaintiffs have suffered damages greater than $75,000.

                                      Second Claim:
               Breach of Duty of Care to Construct in Workmanlike Manner

       54.     The plaintiffs incorporate by reference the all of the preceding paragraphs.

       55.     As the builder of the residence, Defendant Fischer Homes owed a duty of care to

the Plaintiffs to exercise reasonable care and to construct the residence in a workmanlike manner.

       56.     The Defendant Fischer Homes breached this duty of care and failed to construct the

residence in a workmanlike manner.

       57.     The actions of the Defendant Fischer Homes constitute negligence.

       58.     As a direct and proximate result of the Defendant Fischer Homes’ negligence and

breach, the Plaintiffs have suffered personal injury, emotional distress, and damages to their

residence in excess of $75,000.

                                       Third Claim:
                         Breach of Contract and Breach of Warranty

       59.     The plaintiffs incorporate by reference the all of the preceding paragraphs.

       60.     Pursuant to the terms and conditions of the Agreement, the Defendant Fischer

Homes agreed to build a home for the Plaintiffs that was free of defects and/or conditions known

to them which would impair the fitness of the residence for its intended purpose.

       61.     Defendant Fischer Homes agreed to build the home in a workmanlike fashion and

warranted that the home would be free from any and all defects.




                                                15
   Case: 1:20-cv-00845-SJD Doc #: 1 Filed: 10/29/20 Page: 16 of 19 PAGEID #: 16




       62.       The Defendant failed to abide by the terms and obligations of the Agreement, as

the Plaintiffs have experienced a multitude of problems such as water intrusion, roof defects,

faulty electrical wiring, cabinetry, masonry cracks, and improperly installed insulation and

windows, all of which require substantial and expensive repair.

       63.       The Defendant is in breach of contract and breach of warranty.

       64.       As a direct and proximate result of the Defendant’s breach of contract, breach of

warranty, and failure to construct the residence in a workmanlike fashion free of all defects, the

Plaintiffs have suffered damages in excess of $75,000.

                                          Fourth Claim:
                           Violations of Consumer Sales Practices Act

       65.       The Plaintiffs incorporate by reference the preceding paragraphs.

       66.       At all relevant times herein, the transaction between the parties was a consumer

transaction.

       67.       At all relevant times herein, the Plaintiffs are consumers as defined in the Ohio

Consumer Sales Practices Act, R.C. 1345.01 et seq.

       68.       At all relevant times herein, the Defendant Fischer Homes is a supplier as defined

in the Ohio Consumer Sales Practices Act, R.C. 1345.01 et seq.

       69.       The Defendant’s actions as set forth in the preceding paragraphs constitute unfair

and deceptive practices as defined in R.C. 1345.02(A) and/or unconscionable acts as defined in

R.C. 1345.03.

       70.       Accordingly, Defendant Fischer Homes is in violation of the Ohio Consumer Sales

Practices Act.

       71.       Because of Defendant Fischer Homes’ violations of the Ohio Consumer Sales

Practices Act, the Plaintiffs have suffered damages greater than $75,000, and they are entitled to



                                                 16
   Case: 1:20-cv-00845-SJD Doc #: 1 Filed: 10/29/20 Page: 17 of 19 PAGEID #: 17




all relief contained within that chapter of the revised code, including treble damages, punitive

damages, attorneys’ fees, court costs and interest and for any other relief this Court deems just and

appropriate.

                                          Fifth Claim:
                                       Equitable Rescission

        72.     The Plaintiffs incorporate by reference the preceding paragraphs.

        73.     Because of the false and fraudulent representations of the Defendant regarding the

home, including the statements of Gregory Benoit that Fischer Homes would not lie or cover things

up, and that all roof repairs were made, as well as the Defendant’s material breach of their

contractual commitments and obligations, the Plaintiffs are entitled to rescind the purchase

contract they executed with the Defendant Fischer Homes and have the Court place them in a

position they occupied prior to the execution of the contract, in addition to recovering all costs and

expenses, damages and personal injuries incurred by the Plaintiffs to date and through the end of

the trial in this matter.


                                          Sixth Claim:
                                     Fraud in the Inducement

        74.     The Plaintiffs incorporate by reference the preceding paragraphs.

        75.     The Defendant, with knowledge of the undisclosed and concealed material defects

in workmanship as previously established, marketed and sold the home to the unsuspecting

Plaintiffs, who justifiably relied on the representations of the Defendant.

        76.     The Defendant had a duty under Ohio law to disclose all such defects that were

known to it and not capable of being discovered by the Plaintiff—until they hired their own

inspectors to review the repairs that were claimed to have been done but were not done.




                                                 17
   Case: 1:20-cv-00845-SJD Doc #: 1 Filed: 10/29/20 Page: 18 of 19 PAGEID #: 18




       77.     The Defendant’s failure to disclose directly and proximately resulted in the

Plaintiffs being fraudulently induced into purchasing and closing on a home that is not safe, is

susceptible to mold and the entry of birds and rodents, continues to leak, and is not capable of

being resold without substantial and costly repairs, due to the defects in construction and

workmanship previously described.

       78.     As a direct and proximate result of the Defendant’s failure to disclose, the Plaintiffs

have been damaged as set forth with great particularity in the preceding paragraphs.

                                       Seventh Claim:
                 Negligent and/or Intentional Infliction of Emotional Distress

       79.     The Plaintiffs incorporate by reference all preceding paragraphs.

       80.     As a direct and proximate result of the actions of the Defendant, the Plaintiffs

have suffered personal injuries and emotional distress in excess of $75,000.

                                         JURY DEMAND

       The plaintiffs request a jury trial on all claims triable to a jury.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs Lindsay and Heather Anderson respectfully pray that this Court:

       1.      Rescind the Agreement between Fischer Homes and the Plaintiffs.

       2.      Award Plaintiffs monetary damages for the negligent conduct of the Defendant

Fischer Homes, for their violations of R.C. 1345.01 and 1345.02(A), for their false and fraudulent

representations, and for their infliction of emotional distress on the Plaintiffs.

       3.      Award punitive damages against the Defendant because of their egregious,

fraudulent representations.

       4.      Award treble damages, punitive damages, and reasonable attorney fees and costs

as permitted by the Ohio Consumer Sales Practices Act, R.C. 1345.01 et seq.



                                                  18
   Case: 1:20-cv-00845-SJD Doc #: 1 Filed: 10/29/20 Page: 19 of 19 PAGEID #: 19




       5.     Award any other relief to which the Plaintiffs may be entitled and that this Court

deems just and proper.

                                           Respectfully submitted,

                                           s/ Peter J. Stackpole
                                           PETER J. STACKPOLE (0072103)
                                           ZACHARY GOTTESMAN (0058675)
                                           Trial attorneys for the Plaintiffs
                                           Gottesman & Associates, LLC
                                           404 E. 12th Street, First Floor
                                           Cincinnati, Ohio 45202
                                           T: (513) 651-2121
                                           F: (513) 651-2131
                                           peterjustinstackpole@gmail.com
                                           zg@gottesmanlaw.com




                                              19
